DETAILED ACTION
1.	This action is responsive to the following communication: Non-provisional Application filed on February 8, 2021, a Preliminary Amendment filed on April 15, 2021, and two Information Disclosure Statements filed on April 22, 2021 and September 30, 2021, respectively.  This action is made non-final.
2.	Claims 21-40 are pending in the case; Claims 21, 28, and 35 are independent claims; in the Preliminary Amendment filed on April 15, 2021, Claims 1-20 were canceled and Claims 21-40 were added.
3.	The present application is being examined under the pre-AIA  first to invent provisions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6, 8-15, and 17-20 of U.S. Patent No. 10,917,377 (hereinafter ‘377).  Although the claims at issue are not identical, they are instant independent Claim 21 corresponds to Claim 1 of ‘377 (and similarly, instant independent Claims 28 and 35 correspond to Claims 10 and 15 of ‘377) – instant Claim 21 requires “blocking, for a first subset of the client devices associated with a first subset of users of the plurality of users, access to the ephemeral post upon detecting an occurrence of a first number of user interactions; and blocking, for a second subset of client devices associated with a second subset of users of the plurality of users, access to the ephemeral post upon detecting an occurrence of a second number of user interactions, wherein the first number of user interactions is fewer than the second number of user interactions,” while Claim 1 of ‘377 requires “blocking, for the first audience, access to the ephemeral post upon detecting an occurrence of a first threshold event; and blocking, for the second audience, access to the ephemeral post upon detecting an occurrence of a second threshold event, wherein the first threshold event and the second threshold event are of a same threshold event type, and wherein the occurrence of the first threshold event is before the occurrence of the second threshold event.”  Although Claim 1 of ‘377 recites “a threshold event”, dependent Claim 4 of ‘377 makes it clear that a threshold event can be interpreted as a number of user interactions, as is recited in instant Claim 1.  In addition, instant dependent Claims 22, 23, and 25-27 (and similarly, Claims 29-31 and 36-39) correspond to Claims 5, 4, 6, 8, and 9 (and similarly, Claims, 11-14 and 17-20) of ‘377, respectively.
	With respect to instant dependent Claim 24 (and similarly, dependent Claims 32-34 and 40), while ‘377 does not appear to explicitly recite “detecting the interaction count with the ephemeral post based on comments, reactions, shares, or forwards with 


Discussion of Prior Art
	As discussed in the parent application (see App. No. 16/530,648), the prior art of record does not appear to disclose or suggest the combination of limitations as recited in independent Claim 21 (and similarly, Claims 28 and 35), particularly with respect to “blocking, for a first subset of the client devices associated with a first subset of users of the plurality of users, access to the ephemeral post upon detecting an occurrence of a first number of user interactions; and blocking, for a second subset of client devices associated with a second subset of users of the plurality of users, access to the ephemeral post upon detecting an occurrence of a second number of user interactions, wherein the first number of user interactions is fewer than the second number of user interactions.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179